UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1962


BEATRICE DOWNS,

                    Plaintiff - Appellant,

             v.

TERRY MCAULIFFE, Governor of Virginia,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:17-cv-00760-REP)


Submitted: February 19, 2019                                 Decided: February 26, 2019


Before MOTZ and DUNCAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Beatrice Downs, Appellant Pro Se. Alexander Kenneth Page, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Beatrice Downs appeals the district court’s order dismissing her civil complaint

for failure to state a claim upon which relief could be granted. We have reviewed the

record and find no reversible error. Accordingly, although we grant leave to proceed in

forma pauperis, we affirm for the reasons stated by the district court.          Downs v.

McAuliffe, No. 3:17-cv-00760-REP (E.D. Va. July 27, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2